     Case 2:14-cv-00581-KJM-DB Document 113 Filed 08/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MORA,                                          No. 2:14-cv-0581 KJM DB P
12                            Plaintiff,
13              v.                                        ORDER
14    EATON, et al.,
15                            Defendants.
16

17            Based on the stipulation of the parties, and good cause appearing, IT IS HEREBY

18   ORDERED that the settlement conference set for August 26, 2020 before the undersigned is

19   vacated. This court will re-schedule the settlement conference by separate order.

20   DATED: August 20, 2020
21

22

23
                                                       /s/ DEBORAH BARNES
24                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27
     DLB:9
28   DB/prisoner-civil rights/mora0581.sett conf vac

                                                          1
